Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian S. Rosenbloom on 9/8/2021.
The application has been amended as follows: 

Please replace paragraph [002] with the following amended paragraph

[002]		As has previously been identified, bilateral filtering of image data directly after forming the reconstructed image block can be beneficial for video compression. As described by Wennersten et al., it is possible to reach a bit rate reduction of 0.5% with maintained visual quality for a complexity increase of 3% (encode) and 0% (decode) for random access. See P. Wennersten, J. Ström, Y. Wang, K. Andersson, R. Sjöberg, J. Enhorn, “Bilateral Filtering for Video Coding”, IEEE Visual Communications and Image Processing (VCIP), December 2017, downloadable from:  jacobstrom.com slash publications slash Wennersten_et_al_VCIP2017 dot pdf (hereinafter referred to as “[1]”). However, it was shown in subsequent work that it is possible to increase the performance of the filter by averaging the argument used to calculate the weight over a small area of 3x3 samples. See Y. Chen, et al., “Description of SDR, HDR and 360° video coding technology proposal by Qualcomm and Technicolor – low and high complexity versions” Document JVET-J0021version 5 available at phenix.int-evry.fr/jvet/doc_end_user/documents/10_San%20Diego/wg11/JVET-J0021-v5.zip (hereinafter referred to as “[2]”).  This way, more than 0.5% bit rate reduction can be achieved.

Please replace paragraph [004] with the following amended paragraph

[004]		In previous art, which has been sent to an outside company as part of a cross-check to a standardization contribution (JVET-K0274), we managed to reduce the number of absdiff operations to three per weight, or six per filtered sample.  See JVET-K0274: J. Ström, P. Wennersten, J. Enhorn, D. Liu, K. Andersson, R. Sjöberg “CE2 related: Reduced complexity bilateral filter”, available at 

Allowable Subject Matter
Claims 9-12 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious the limitations of claims 9-11.  Specifically, there is no teaching or suggestion to calculate an omega value, or an average value of the absolute difference between a current pixel value and the adjacent pixel values (Specification [0025]-[0027]), located above a current pixel (figure 3), by subtracting an alpha value from a previously calculated omega value, and by 
The prior art, “JVET-K0274”, also takes advantage of the fact that some of the neighbor pixels used in a previous bilateral filtering operation are used in a subsequent bilateral filtering operation, e.g. for pixels Ax, -y and Ax, y+1, and calculates a new filter value by subtracting an alpha value, representing the pixels that have fallen outside of the filter window, while adding the pixels, represented by delta value d, that are added to the current filter window.  By adding these terms to the omega_row of the previously filter pixel, a current bilateral filter is constructed using only six absolute difference operations (three per intensity weight value, and three per B value (See specification [0028]-[0029].)  
The claimed invention, as illustrated in figure 2 reduces the number of computations required by reusing 8 of 9 weight values.  Conceptually, while JVET-K0274 only takes advantage of the redundancies created by the 1-dimensional “sliding window” of the bilateral filter from one target pixel to the next, the claimed invention further capitalizes on the redundancies that occur during raster movement of the filter, a two-dimensional movement of the filter from, for instance left to right, and top to bottom of a block or frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/               Examiner, Art Unit 2425